Citation Nr: 1442782	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.




ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Prior to certification of this appeal to the Board, the Veteran's former representative withdrew and notified the RO in an April 2013 letter, which reflects that a copy was also sent to the Veteran.  The Veteran was as well notified in a February 2014 letter that his attorney had withdrawn.  The letter further informed him that the RO believed he may have selected a Veterans Service Organization (VSO) to instead represent him, but that a Power Of Attorney (VA Form 21-22) was missing and that the VSO had been contacted and responded that it did not have a copy of a POA for him.  It was thus requested that he complete and submit a new VA Form 21-22 that was enclosed with the letter.  However, he did not respond or submit the form.  Thus, the Board will presume he is proceeding without a representative, so pro se.  Moreover, as his claim is being granted, rather than denied, there is no possibility of prejudicial error in going ahead and deciding his claim.

The Board also sees that additional VA treatment records were associated with the electronic ("Virtual VA") portion of the file after this claim was last adjudicated by the RO in a March 2013 supplemental statement of the case (SSOC).  But, again, as this claim is being granted, a waiver of the Veteran's right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ) is unnecessary.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

And the Board notes as a final matter that the Veteran was scheduled to testify in support of this claim at a hearing before a Veterans Law Judge of the Board on June 19, 2014 by videoconference.  An April 2014 letter notified the Veteran of the date, time, and location of the hearing, but he did not appear for the hearing and has not provided good-cause explanation or reason for his absence or requested to have the hearing rescheduled.  Accordingly, the Board is proceeding with appellate review, especially, again, since the claim is being granted rather than denied.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and it resultantly is presumed that he was exposed to an herbicide agent while there.

2.  His Type II Diabetes Mellitus is presumed under VA law to be caused by exposure to herbicides such as the dioxin in Agent Orange used in the Republic of Vietnam during the Vietnam Era.


CONCLUSION OF LAW

His Type II Diabetes Mellitus was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim is based on his contention that his Type II Diabetes Mellitus resulted from herbicide exposure during his service in Vietnam.  For the following reasons or bases, the Board finds that his entitlement to service connection is established.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Diabetes Mellitus also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Type II Diabetes Mellitus, in particular, also may be presumed to have been incurred in service since presumptively associated with exposure to an herbicide agent, including in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Once exposure to an herbicide agent is established, certain diseases associated with exposure to herbicide agents, including as mentioned Type II Diabetes Mellitus, are presumed to have been incurred in service, even if there is no evidence of the disease in service.  38 C.F.R. § 3.309(e).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309(d).  

In deciding the appeal of this claim, the Board has thoroughly reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's DD Form 214 shows he served in Vietnam during the Vietnam Era, therefore, exposure to an herbicide agent such as Agent Orange is established under the presumption.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In addition, the evidence shows the Veteran has Type II ("adult-onset) Diabetes Mellitus.  A December 2012 VA treatment record shows he was diagnosed with diabetes by his primary care physician.  This record also indicates the Veteran was due for his yearly diabetic eye exam.  Finally, this record lists laboratory results from a June 2012 blood test, followed by a diagnosis of "DM."  Accordingly, he has both established exposure to Agent Orange during his service in Vietnam and that he has Type II Diabetes Mellitus, and, according to the VA regulations, there is a presumed correlation between the two absent evidence rebutting this presumption.


The Board sees that a January 2013 VA examination report mistakenly indicates that the Veteran has never been actually diagnosed with diabetes and that the disease, instead, was self-diagnosed.  The Board does not find this contrary evidence probative on this issue as it appears as though the examiner neither performed any tests on the Veteran nor reviewed the December 2012 VA treatment record indicating this diagnosis.  Thus, resolving all reasonable doubt in favor of the claim, the Board finds that the Veteran does indeed have Type II Diabetes Mellitus, which, to reiterate, is presumptively associated with his presumed exposure to Agent Orange during his service in Vietnam.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102.  He does not need to provide evidence regarding this third Shedden element (of "nexus") since his diabetes is presumed to have been caused by his exposure to an herbicide agent.  See Procopio v. Shinseki, 26 Vet. App. 76, 82 (2012) (stating that "establish[ing] in-service exposure ... alleviat[es] the need for a nexus opinion"); 38 C.F.R. § 3.309(e).  Accordingly, service connection for Type II Diabetes Mellitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

This claim of entitlement to service connection for Type II Diabetes Mellitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


